Name: Commission Delegated Regulation (EU) 2018/829 of 15 February 2018 amending and correcting Delegated Regulation (EU) 2015/208 supplementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to vehicle functional safety requirements for the approval of agricultural and forestry vehicles (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  transport policy;  means of agricultural production;  trade policy
 Date Published: nan

 6.6.2018 EN Official Journal of the European Union L 140/8 COMMISSION DELEGATED REGULATION (EU) 2018/829 of 15 February 2018 amending and correcting Delegated Regulation (EU) 2015/208 supplementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to vehicle functional safety requirements for the approval of agricultural and forestry vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 167/2013 of the European Parliament and of the Council of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (1), and in particular Articles 17(5) and 49(3) thereof, Whereas: (1) UNECE regulations which apply on a compulsory basis set out in Annex I to Commission Delegated Regulation (EU) 2015/208 (2) are updated frequently. In that regard, the list should be complemented with an explanatory note clarifying that manufacturers are allowed to use subsequent supplements of the applicable series of amendments of those UNECE regulations, even if they are not published in the Official Journal of the European Union. (2) Certain editorial errors in the list of UNECE regulations set out in Annex I to Delegated Regulation (EU) 2015/208 need to be corrected. (3) Editorial improvements to Annex IV to Delegated Regulation (EU) 2015/208 and precise references to vehicle categories to which that Annex applies are necessary for the smooth implementation by national authorities. (4) The requirements on steering laid down in Annex V to Delegated Regulation (EU) 2015/208 need to be adapted to technical progress in line with the standard ISO 10998:2008 and with the requirements laid down in UNECE Regulation No 79, which is included in the list set out in Annex I to Delegated Regulation (EU) 2015/208. (5) Modern agricultural and forestry vehicles are exposed to electromagnetic signals the frequency of which is up to 2 000 MHz. Therefore, Annex XV to Delegated Regulation (EU) 2015/208 should be amended to include the appropriate frequency ranges for testing and to be aligned with UNECE Regulation No 10, which includes such testing requirements and applies as an alternative to the requirements laid down in Annex XV. (6) Modern farming techniques require the use of wider tyres to avoid soil compaction as well as the use of bigger tools. Therefore, the requirements on dimensions and trailer masses laid down in Annex XXI to Delegated Regulation (EU) 2015/208 need to be adapted as regards the vehicle width in line with what is already allowed in a number of Member States. (7) The adaptation of the dimensions requirements entails the need to adapt some of the requirements laid down in the Annexes to Delegated Regulation (EU) 2015/208, namely Annex VII on the field of vision and windscreen wipers, Annex XII on lighting installation, Annex XIV on vehicle exterior and accessories, Annex XXVI on rear protective structures, Annex XXVII on lateral protection and Annex XXVIII on load platforms, as their provisions directly depend on the permissible vehicle width. (8) It is estimated that fatal accidents may be considerably reduced by increasing the conspicuity of agricultural and forestry vehicles by adapting the requirements for appropriate enhanced lighting installations in Annex XII to Delegated Regulation (EU) 2015/208. (9) In order to allow for the correct application of the testing requirements laid down in Annex XXXIV to Delegated Regulation (EU) 2015/208, it is necessary to update a certain mathematical formula related to such testing. (10) In order to ensure the safeguarding of road safety, with respect to trailers and interchangeable towed equipment to which Regulation (EU) No 167/2013 applies, the requirements for mechanical couplings in Annex XXXIV to Delegated Regulation (EU) 2015/208 should be adapted to allow for the use of 3-point mechanical couplings and improved specifications for mechanical couplings on towed vehicles towing other vehicles should be introduced. (11) Delegated Regulation (EU) 2015/208 should therefore be amended and corrected accordingly. (12) Considering that this Regulation contains a number of corrections to Delegated Regulation (EU) 2015/208, it should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Delegated Regulation (EU) 2015/208 Delegated Regulation (EU) 2015/208 is amended as follows: (1) in Chapter IV, the following Article 40a is inserted: Article 40a Transitional provisions 1. Notwithstanding the application of the provisions of this Regulation, as amended by Commission Delegated Regulation (EU) 2018/829 (*1), national authorities shall, until 31 December 2018, also continue to grant type-approvals to agricultural and forestry vehicle types, or types of systems, components or separate technical units in accordance with this Regulation, in its version applicable on 8 June 2018. 2. Notwithstanding the application of the provisions of this Regulation, as amended by Delegated Regulation (EU) 2018/829, the Member States shall, until 30 June 2019, also permit the placing on the market, registration or entry into service of agricultural and forestry vehicles, systems, components or separate technical units based on a type approved in accordance with this Regulation, in its version applicable on 8 June 2018. (*1) Commission Delegated Regulation (EU) 2018/829 of 15 February 2018 amending and correcting Delegated Regulation (EU) 2015/208 supplementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to vehicle functional safety requirements for the approval of agricultural and forestry vehicles (OJ L 140, 6.6.2018, p. 8).;" (2) Annexes I, V, VII, XII, XIV, XV, XXI, XXVI, XXVII, XXVIII and XXXIV are amended in accordance with Annex I to this Regulation. Article 2 Corrections to Delegated Regulation (EU) 2015/208 Annexes I, IV, XII and XXXIV to Delegated Regulation (EU) 2015/208 are corrected in accordance with Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 2.3.2013, p. 1. (2) Commission Delegated Regulation (EU) 2015/208 of 8 December 2014 supplementing Regulation (EU) No 167/2013 of the European Parliament and of the Council with regard to vehicle functional safety requirements for the approval of agricultural and forestry vehicles (OJ L 42, 17.2.2015, p. 1). ANNEX I Amendments to Delegated Regulation (EU) 2015/208 Annexes I, V, VII, XII, XIV, XV, XXI, XXVI, XXVII, XXVIII and XXXIV to Delegated Regulation (EU) 2015/208 are amended as follows: (1) the following note is added after the table in Annex I: The transitional provisions of the UNECE regulations listed in this table apply, except where specific alternative dates are provided for in this Regulation. Compliance with prescriptions in accordance with subsequent amendments to those listed in this table shall also be accepted.; (2) in Annex V, the first sentence of point 3.1.2 is replaced by the following: The steering effort required to achieve a turning circle of 12 m radius, starting from the straight ahead position, shall not exceed 25 daN in the case of intact steering equipment.; (3) in Annex VII, the following sentence is added to point 2: The tests and acceptance criteria set out in ISO 5721-2:2014 shall also apply to tractors exceeding a width of 2,55 m.; (4) Annex XII is amended as follows: (a) point 6.15.1 is replaced by the following: 6.15.1. Presence: Mandatory on all vehicles the length of which exceeds 4,6 m. Optional on all other vehicles.; (b) point 6.15.6 is replaced by the following: 6.15.6. Orientation: Towards the side. Where the orientation does not change, the reflector may rotate.; (c) point 6.18.1 is replaced by the following: 6.18.1. Presence: Mandatory on tractors the length of which exceeds 4,6 m. Mandatory on trailers of categories R3 and R4 the length of which exceeds 4,6 m. Optional on all other vehicles.; (d) in point 6.18.4.3, the last paragraph is replaced by the following: However, for vehicles the length of which does not exceed 6 m and for chassis-cabs, it is sufficient to have one side-marker lamp fitted within the first third or within the last third of the vehicle length. For tractors, one side-marker lamp fitted within the middle third of the vehicle length is also sufficient.; (e) in point 6.18.4.3, the following paragraph is added: The side marker lamp may be part of the light emitting surface in common with the side retro-reflector.; (f) point 6.26.1 is replaced by the following: 6.26.1. Presence: Mandatory on vehicles with a total width of more than 2,55 m. Optional on vehicles with a total width not exceeding 2,55 m.; (5) in Annex XIV, point 2.1 is replaced by the following: 2.1. This Annex shall apply to those parts of the external surface which, with the vehicle in the laden condition, equipped with tyres of the highest diameter or set of tracks of the highest vertical dimension, which are not intended for soil protection, for which it is approved, with all doors, windows and access lids etc., in the closed position, are:; (6) Annex XV is amended as follows: (a) in Part 2, in point 3.4.2.1, the number 1 000 is replaced by the number 2 000 in both its occurrences; (b) Part 5 is amended as follows: (i) in point 1.2, the last three sentences are deleted; (ii) in point 5.1.3, the number 1 000 is replaced by the number 2 000; (iii) in point 6.1, the number 1 000 is replaced by the number 2 000; (iv) point 6.1.1 is replaced by the following: 6.1.1. To confirm that the vehicle meets the requirements of this Part, the vehicle shall be tested at up to 14 spot frequencies in the range, for example: 27, 45, 65, 90, 120, 150, 190, 230, 280, 380, 450, 600, 750, 900 and from 1 000 to 2 000 MHz, in accordance with the increment specified in ISO 11451-1, 3rd ed., 2005 and Amd 1:2008.; (v) in point 7.1.2, the number 1 000 is replaced by the number 2 000; (vi) in point 7.4, the following sentence is added: The vehicle shall be exposed to electromagnetic radiation in the 20 to 2 000 MHz frequency ranges in vertical polarisation.; (vii) point 7.4.2 is replaced by the following: 7.4.2. Test signal wave form The test signal modulation shall be: (a) Amplitude Modulation (AM), with 1 kHz modulation and 80 % modulation depth (m = 0,8 ± 0,04) in the 20  1 000 MHz frequency range (as defined in Figure 3 of this part), and (b) Pulse Modulation (PM), with ton = 577 Ã ¼s and period = 4 600 Ã ¼s, in the 1 000  2 000 MHz frequency range, as specified in ISO 11451-1, 3rd ed., 2005 and Amd1:2008.; (viii) the following point 7.4.4 is inserted: 7.4.4. Exposure time The exposure time for each test frequency shall be sufficient to allow the tested vehicle to respond under normal conditions. In any case, it must not be less than 2 seconds.; (7) Annex XXI is amended as follows: (a) point 2.1 is replaced by the following: 2.1. The maximum dimensions of any vehicle of category T or C are as follows: 2.1.1. length: 12 m; 2.1.2. width: 2,55 (ignoring the deflected part of the tyre walls at the point of contact with the ground); The width may be increased up to 3,00 m if this is solely caused by the installation of tyres, rubber tracks or dual tyre configurations, necessary for soil protection, including spray suppression systems, provided that the width of the vehicle permanent structure is limited to 2,55 m and the type-approved vehicle is also fitted with at least one set of tyres or rubber tracks for which its width may not exceed 2,55 m. 2.1.3. height: 4 m.; (b) the following points 2.3, 2.3.1, 2.3.2 and 2.3.3 are inserted: 2.3. The maximum dimensions of any vehicle of category R are as follows: 2.3.1. length: 12 m; 2.3.2. width: 2,55 m (ignoring the deflected part of the tyre walls at the point of contact with the ground). The width may be increased up to 3,00 m if this is solely caused by either of the following circumstances: (a) the use of soil protection tyres configurations, provided that the vehicle can also be fitted with at least one set of tyres where its width does not exceed 2,55 m. The structure of the vehicle necessary for transport purposes may not exceed in width 2,55 m. Where the vehicle can also be fitted with at least one set of tyres with its width not exceeding 2,55 m, the spray suppression systems, if fitted, will be such that the vehicle width is limited to 2,55 m; (b) the presence of tools, necessary for the functioning of the vehicle and in compliance with the provisions implementing Directive 2006/42/EC of the European Parliament and of the Council (*1). The structure of the vehicle necessary for transport purposes may not exceed in width 2,55 m; 2.3.3. height: 4 m. (*1) Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (recast) (OJ L 157, 9.6.2006, p. 24).;" (8) in Annex XXVI, point 2.4.2 is replaced by the following: 2.4.2. the width of the device shall at no point exceed the width of the rear axle measured at the outermost points of the wheels, excluding the bulging of the tyres close to the ground, nor shall it be more than 10 cm shorter on either side. Where there is more than one rear axle, the width to be considered is that of the widest. The width of the device shall not exceed in any case 2,55 m.; (9) in Annex XXVII, in point 2.1, the first sentence is replaced by the following: The width of the vehicle with the device shall not exceed the maximum overall width of the vehicle, or 2,55 m, whichever is the narrower. The main part of its outer surface shall not be more than 120 mm inboard from the outermost plane (maximum width) of the vehicle.; (10) in Annex XXVIII, point 2, the second indent is replaced by the following:  the width does not exceed the maximum overall width of the tractor without equipment, or 2,55 m, whichever is the narrower.; (11) in Annex XXXIV, the following point is inserted: 2.9. Where a towed vehicle tows another towed vehicle, the mechanical coupling of the former shall comply with the requirements on mechanical couplings for tractors.. ANNEX II Corrections to Delegated Regulation (EU) 2015/208 Annexes I, IV, XII and XXXIV to Delegated Regulation (EU) 2015/208 are corrected as follows: (1) Annex I is corrected as follows: (a) the row below the row with Regulation Number 5 is deleted; (b) the row below the row with Regulation Number 21 is deleted; (c) the row below the row with Regulation Number 75 is deleted; (2) Annex IV is corrected as follows: (a) points 1.1, 1.2 and 2 are deleted; (b) the following points 2, 3 and 4 are added: 2. The requirements of ISO 10998:2008, Amd 1 2014 shall apply to the steering of vehicles belonging to categories Tb and Cb with maximum design speed exceeding 40 km/h and not exceeding 60 km/h. 3. The steering action of Cb tractors shall be in accordance with the requirements laid down in point 3.9 of Annex XXXIII. 4. The requirements on steering effort for the vehicles referred to in points 1 shall be the same as the requirements for vehicles of N2 category set out in section 6 of UNECE Regulation No 79 as referenced in Annex I. For a vehicle equipped with a straddle seat and handlebars, the same steering effort requirements shall apply at the middle of the grip.; (3) Annex XII is corrected as follows: (a) the last sentence in point 6.15.5 is replaced by the following: The vertical angle below the horizontal may be reduced to 5 ° if the height above the ground of the reflector is less than 750 mm.; (b) the title of Appendix 3 is replaced by the following: Dimensions, minimum size of the reflecting surface, colour and photometric minimum requirements and identification and marking of signalling panels and signalling foils for vehicles with width exceeding 2,55 m; (4) Annex XXXIV is corrected as follows: (a) in point 3.4.1, the formula for h2 is replaced by the following: h2  ¤ (((mla  0,2 Ã  mt) Ã  1  (S Ã  c))/(0,6 Ã  (mlt  0,2 Ã  mt + S))); (b) in point 8, point (b) is replaced by the following: (b) interchangeable towed equipment of category R1a or R2a intended mainly to process materials within the meaning of Article 3(9) of Regulation (EU) No 167/2013;.